Exhibit 99.17 (Text of graph posted to Ashland Inc.'s website concerning Ashland Distribution gross profit) 3 Month Rolling Average (%)* January February March April May June July August September October November 8.5 December 8.6 12 Month Rolling Average (%)* January February March April May June July August September October November 7.7 December 8.0 *NOTE: August and September 2007 information (and 3 and 12 month rolling averages that contain August and September 2007 information) is affected by the 13 month foreign reporting impact described on the Business Fundamentals page of this website.
